Explanations of vote
Written explanations of vote
in writing. - As a result of judgments by the Court of Justice in the Open Skies cases, the Commission allowed for the replacement of bilateral agreements that had been entered into between some Member States and third countries with Community agreements. The Commission has therefore negotiated an agreement that will replace the bilateral agreements between Mongolia and certain EU Member States.
This proposal is aimed at replacing certain provisions of bilateral air service agreements concluded in the past by EU Member States and the Government of Mongolia, and deals with aspects that I consider crucial, including technical issues, taxation of fuel, and pricing.
I particularly welcome the importance granted to compliance with Community competition law, since some provisions in earlier bilateral agreements were clearly anti-competitive. I therefore endorse Mr Simpson's report since it follows these general guidelines.
in writing. - When Romania and Bulgaria entered the EU, it was specified in their act of accession that a protocol would have to be drawn up amending the Agreement on Maritime Transport between the EU and its Member States and China. This vote is in favour of the conclusion of this protocol.
I voted in favour of the report on mobilisation of the EU Solidarity Fund in favour of France because I believe this fund helps countries to respond effectively and flexibly to situations created by natural disasters, in this case the storm last January which affected south-western France, causing severe damage. This financial instrument of solidarity is mobilised in cases where the damage caused by a disaster is so severe that national resources are insufficient to respond effectively to the crisis, the aim being to stimulate economic recovery and meet the needs of the Member State affected.
I voted in favour of the report by my esteemed German colleague and friend, Mr Böge, calling on the European Parliament to approve the proposal for a decision on mobilisation of the European Union Solidarity Fund to provide approximately EUR 109 million in commitment and payment appropriations in 2009 to help France, the victim of a disaster caused by storm Klaus which, in January 2009, hit 31 departments in the south-west of the country, causing an estimated EUR 4 billion or so of serious damage. I will take advantage of this speech to congratulate Mr Lamassoure, the chairman of our Parliament's Committee on Budgets, on the speed with which he, together with the European Commission's services, has dealt with this matter.
in writing. - In January 2009, a storm took place in south-west France causing severe damage and enabling France to apply for funds from the European Union Solidarity Fund. I voted in favour of the mobilisation of these funds.
In my view, solidarity among Member States in the European Union and, in particular, European support for countries affected by disasters, are a clear sign that the EU is no longer just a free trade area. By adopting special aid instruments like the European Union Solidarity Fund, the Community that we seek to make 'united in diversity' demonstrates its ability to remain united in adversity, even in situations that place high demands on human and material resources. That is something I sincerely welcome.
I hope the Solidarity Fund is not used very often, as it will mean that Europe is not suffering from many serious emergencies, but I also hope that its structure and availability are increasingly improved and frequently reassessed so that it can meet any real demands swiftly and without red tape.
I must mention the fires that have ravaged my country, particularly in 2003, and I acknowledge how important and useful mechanisms like this fund have been. I believe the particularly serious times that France went through in January this year justify mobilisation of the fund. The overwhelmingly positive vote in the Committee on Budgets confirms that this is a good measure.
I welcome the intervention of the European Union Solidarity Fund - from which France will benefit - to help right the damage caused by the storm of January 2009, which hit the European and French forestry sector hard. The amounts granted should be available by October 2009; in other words, nine months after the storm. This intervention is quicker than the average time taken for the Fund to intervene, which is around one year from the time of the disaster to the payment of aid.
While it is right to welcome this progress, it is worth continuing to call for the fund to be made available more quickly. The current procedure for managing the Solidarity Fund makes this difficult. Nonetheless, a revised proposal for a regulation was tabled by the European Commission and supported by a large majority of Parliament in May 2006. I regret that the Council has still not taken up this matter and I would encourage it now to consider, as soon as possible, the possibility of bringing the European Union Solidarity Fund into operation more quickly.
I voted in favour of the report by my esteemed German colleague and friend, Mr Böge, calling on the European Parliament to approve the proposal for a decision on mobilisation of the European Globalisation Adjustment Fund (EGF) to provide EUR 4.1 million in commitment and payment appropriations to help the Spanish and Portuguese textile sectors (Catalonia and Norte-Centro regions). The aim is to provide aid for the workers affected by the consequences of the significant changes in the structure of international trade and to help them re-enter the labour market. I share my colleagues' view about speeding up mobilisation of this fund and about assessing its complementarity with other existing instruments such as the Social Fund.
I voted in favour of the proposal for a decision of the European Parliament and of the Council on mobilisation of the European Globalisation Adjustment Fund to provide additional support to Portuguese workers affected by redundancies in the textile sector and who suffer the consequences of major structural changes in world trade patterns.
The mobilisation of EUR 832 800 from the fund is aimed at reintegrating workers into the labour market by means of personal employment plans, drawn up together with the workers, which include personal skill development and strategies for entering the labour market.
EU support, particularly from the European Globalisation Adjustment Fund, is fundamental in helping those who have lost their jobs due to the relocations that have occurred in a globalised market. In recent years, especially as a result of the world economic crisis, Portugal has been feeling the effects of the problem of how to reabsorb and reintegrate the unemployed into the labour market.
Countless firms have relocated to take advantage of the lower labour costs found in China and India, for example, with dire consequences for the entire national economy. The approval of EGF money to help these workers is vital not only for improving their personal and family situations, but also for the whole national economy, because the aim of these exceptional measures in the longer term is to help these workers to find and keep a new job.
I voted in favour because I believe this support is important for Portuguese workers. I feel, however, that Portugal's application was not ambitious enough. The Portuguese Government asked the EGF for EUR 833 for each worker made redundant in the textile sector, whereas Spain applied for EUR 3 006 per worker in the same sector.
I also find it somewhat surprising that, in the midst of an economic crisis with rising unemployment, in which the effects of globalisation can be felt, the EGF has received and accepted so few applications from the Member States. In fact, the EGF has EUR 500 million available for all the Member States this year, and to date only about EUR 60 million has been utilised.
We voted in favour of this report, since the European Parliament is giving the green light for Portugal to receive EUR 832 800 to help workers made redundant in the textile industry in Portugal's Norte and Centro regions. This is a tiny sum, however, and it is merely a palliative measure, given the severe unemployment experienced in Portugal today, particularly in those regions.
As we all know, Portugal applied to the European Commission for this money in January this year, and it relates to 1 588 redundancies reported between February and November 2008 in 49 textile companies in the northern and central regions of the country.
Approval has also been given, however, for EUR 3 306 750 to support 1 720 workers dismissed from 30 textile companies in Cataluña, Spain.
What was really needed, though, was a policy to support production, particularly in the textile sector, to prevent further company closures and further redundancies.
While I agree with the basic principle, I believe that the seriousness of the crisis calls for provisions on an altogether different scale, not least to allow SMEs access to credit and to have credit that is conducive to employment, territorial development and the development of human capabilities.
The motions submitted by Spain and Portugal to mobilise the European Globalisation Adjustment Fund (EGF) once again make clear the consequences of globalisation. In the countries of south-east Asia and, in particular, in the special economic zones, where people are exploited and employed without minimum social standards, textiles are being produced at dumping prices and then sold on the European market.
European companies, which respect the social rights of employees that have been established and acquired over decades, are left at a disadvantage because of the higher costs that they incur as a result. We must stop this development from going any further immediately. A ban must be imposed as soon as possible on the import of products into the EU which are not produced under specific minimum social standards. Until this has been achieved, we can only work to reduce the damage caused by globalisation in the relevant countries. Therefore, I have voted without reservations in favour of releasing aid from the fund.
In recognising the adverse impact of globalisation, which is all too evident in the industrial regions of Europe, the European Globalisation Adjustment Fund (EGF) is grounded in the solidarity of the European project and brings it closer to the people by providing assistance for those workers who are worst affected by these changes. Portugal's Norte and Centro regions, where the economy was based on traditional sectors such as the textile industry, have been modernising since the early 1990s in an attempt to adapt to rapidly increasing competition.
The textile industry employs roughly 15% of the labour force in these areas of the country, and almost 98% of the unemployment in the sector across the country is concentrated in these two regions. The worsening economic climate that has harmed these regions, along with others - particularly the outermost regions such as Madeira, where tourism is very important - has had worrying consequences in terms of social cohesion, above all, because of the rise in unemployment. I therefore support the mobilisation of EUR 832 800 from the EGF in the wake of the 1 588 redundancies in the textile industry in Portugal's Norte and Centro regions. This sum must be used wisely for retraining these workers and reincorporating them quickly and sustainably into the labour market.
in writing. - This concerns the revision of Traditional Own Resources, VAT and GNI and provides for adjustments with reference to economic forecasts. The proposal is extremely technical, so I shall simply declare that my vote has been favourable to this proposal.
in writing. - During January 2009, the south-west of France was hit by a storm which caused severe damage and therefore allows France access to funds in the EUSF. I am in favour of following the point of view of the rapporteur in accepting the proposed Draft amending budget No 7/2009.
I consider it unacceptable to mix together in the same vote the appropriations to promote the bluetongue vaccination and the Europol and Eurojust appropriations. I am in favour of the appropriations to eradicate bluetongue disease, but am against the Europol and Eurojust appropriations.
In January 2009, France was hit by a severe storm. Storm Klaus caused devastation, in particular to the country's infrastructure. The objective of the Solidarity Fund is to cover part of the cost of damage which has to be paid for out of the public purse. This case meets all the requirements. For this reason, and particularly for reasons of cross-border solidarity with the French citizens who were and, in some cases, still are affected by storm Klaus, I have voted in favour of the Draft amending budget.
I welcome the adoption today of the report by our fellow Member, Mrs Haug, to which I gave my full support. With this vote, we are allowing the European Union Solidarity Fund to be mobilised for the second time this year. Indeed, having come to the aid of Romania, the European Union is now showing its solidarity with the French population which, in January 2009, felt the full force of the devastating and very violent storm Klaus, which was described as a 'major natural disaster' and, as such, was eligible for inclusion in the main scope of this Fund. In total, more than EUR 120 million have been made available in this way.
As you know, this aid is sorely needed for the departments in the south-west of my country, which have suffered considerable damage. I would like to thank my fellow Members for voting in favour of this report. It will, of course, be necessary now to ensure that the French Government involves the local authorities fairly in the process and that these authorities are not cheated as regards the way in which this money is used. Indeed, it would be unacceptable if only the private sector were to benefit from it.
in writing. - We acknowledge the very real need for a bluetongue vaccine, particularly for beef and sheep farmers in the South and East of England who, by wholesale vaccination on their own farms, have created a firewall against bluetongue that their fellow farmers in the North and West have benefited from. In order to vote for EU funding for this vaccine we are obliged (in the same vote) to vote for increased funding for Eurojust and Europol. These are two agencies that operate outside the boundaries acceptable to British law, severely increasing the power of the state at the expense of the liberty of the individual. It is contemptible that the EU attempts to bury such provisions in these types of reports, and then requires MEPs to vote on them as a whole and not individual parts. Thus, we could not in good conscience support such a report, which explains our voting abstention on the subject.
in writing. - This report concerned modifications in the budget creating fresh commitments amounting to EUR 51 640 000. These funds will go to the fighting of bluetongue, the creation of a high flux reactor in addition to funds directed to Europol and OLAF. My vote here is consistent with the opinion of the rapporteur.
in writing. - I acknowledge the very real need for a bluetongue vaccine, and deplore the refusal of the UK Government to assist its farming community on this important issue. This report contained provisions related to this situation. However, this report also contained provisions totally unrelated to farming, which would have had a disastrous impact on the UK. In particular, this report called for funding to Eurojust and Europol, agencies that operate outside of the boundaries acceptable to British law.
It is contemptible that the EU attempts to bury such provisions in these types of reports, and then requires MEPs to vote on them as a whole and not individual parts. Thus, I could not in good conscience support such a report, which explains my vote on the subject.
in writing. - I acknowledge the very real need for a bluetongue vaccine, and note the unhelpful attitude of the UK Government on this important issue. This report contained provisions related to this situation. However, this report also contained provisions totally unrelated to farming, which would have had a disastrous impact on the UK.
In particular, this report called for funding to Eurojust and Europol, agencies that operate outside of the boundaries acceptable to British law. It is contemptible that the EU attempts to bury such provisions in these types of reports, and then requires MEPs to vote on them as a whole and not individual parts. Thus, I could not in good conscience support such a report, which explains my vote on the subject.
in writing. - The Fine Gael members of the EPP Group voted in favour of Draft amending budget No 8/2009. We note that this vote includes the creation of a budget item to provide supplementary funding to the High Flux Reactor (HFR) at Petten, Netherlands. Originally, the facility was set up to evaluate materials used in fusion and fission reactors. It has become an indispensable facility for the production of radioisotopes for the medical sectors, covering some 60% of European demand. The report also provides support for, among other things, a strengthened budget to eradicate the bluetongue disease and assistance with European policing and anti-fraud. On balance, given the nature of the HFR and the mix of budget items covered, the Fine Gael delegation voted to support Draft amending budget No 8/2009.
in writing. - I voted in favour of the abovementioned report which includes an increase in loan commitments for programmes aiming at eradicating and tracking animal diseases as well as observing the physical well-being of animals which could present a threat to public health linked to external factors.
At the same time, I would like to emphasise my disagreement with the other issues raised in the report, which should not have been included in this report:
The creation of budget item 10 04 04 02 (Operation of the high-flux reactor (HFR));
The creation of budget item 18 05 02 03 (European Police);
A reinforcement of the Community subsidy to EUROJUST;
Modifications to the establishment plan of OLAF, without additional financial provisions.
The report on Draft amending budget No 8/2009 of the European Union for the financial year 2009 includes some contradictory points. It focuses on the increase in resources to eradicate bluetongue disease in sheep, the pursuit of a research programme on the use of a nuclear reactor installed in the Netherlands, the Europol and Eurojust programmes, and OLAF.
In voting against this draft report, I obviously did not wish to take a stand against provisions that are vitally important to sheep farmers.
I wished to take a stand against the ever-persistent use of nuclear power.
Above all, I wished to reaffirm my commitment to combating the construction of a fortress, security-driven and ineffective Europe to ensure the safety of our fellow citizens, via the Europol and Eurojust budgets.
There is a need to curb these policies which, in the name of the fight against insecurity and terrorism, are increasingly undermining the fundamental freedoms and rights of our fellow citizens, and to review and redefine the mandates of the various Community agencies and bodies involved in these policies.